Citation Nr: 1045914	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for sciatica with 
radiculitis, to include as secondary to lumbar spine disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 12, 1980 to September 12, 1980, and from December 2003 to 
March 2005.  The Veteran is the recipient, among other awards, of 
the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the Veteran's claims of entitlement to service 
connection for a lumbar spine disability and sciatica with 
radiculitis as secondary to the lumbar spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claims for a lumbar spine disability and 
sciatica with radiculitis secondary to the lumbar spine 
disability.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury. See 38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); 
Allen v. Brown, 8 Vet. App. 374 (1995).  To demonstrate a 
secondary service connection, the record must show evidence of 
the first two Hickson elements described above, along with 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 
supra.

The demonstration of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b) (2010).

As to Hickson element (1), in VA examinations dated January 2007 
and June 2007, the Veteran was diagnosed with mild degenerative 
disc disease at L3 to L4 and L4 to L5, moderate degenerative disc 
disease at L5 to S1, and mild degenerative changes at the right-
sided L3 to S1 and left-sided L3 to L4 facet joints.  The VA 
examiners noted the Veteran's reports of sciatica.  Hickson 
element (1) is accordingly met as to a lumbar spine disability 
and sciatica.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal either a 
diagnosis or complaint of lumbar spine disability or sciatica.  
There is also no evidence of lumbar spine disability or sciatica 
within the one-year presumptive period after service.  See 38 
C.F.R.            §§ 3.307, 3.309(a) (2010).  Accordingly, 
Hickson element (2) is not met with respect to disease.

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained injuries to his back during 
service.  The Veteran's DD Form 214 confirms that he served as a 
Combat Engineer.  The Veteran indicates that he had to carry and 
wear 50 pounds of gear, ammunition, and weapons on a daily basis.  
Additionally, the Veteran indicates that he was often required to 
lift weights of 75 pounds or greater while installing heat pump 
units.  The Board notes that the Veteran is competent to give 
evidence regarding what he experienced during service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board notes 
additionally that the Veteran's report of incurring a back strain 
in-service is consistent with the Veteran's combat service, and 
the Board finds the Veteran's allegation to be credible.  See 38 
U.S.C.A. § 1154 (West 2002).  Therefore, the Board finds that the 
Veteran incurred an in-service injury to his back.  Hickson 
element (2) is therefore satisfied.

With respect to Hickson element (3), medical nexus, the 
determination of the relationship, if any, between (a) the 
Veteran's lumbar spine disability and sciatica and (b) his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board notes that while VA clinicians have evaluated the 
Veteran's spine, the Veteran has not been afforded VA C&P 
examinations for his lumbar spine disability and sciatica.  The 
examiners did not opine whether either the Veteran's lumbar spine 
disability or sciatica is related to his period of military 
service.  The Veteran's VA claims file contains no other medical 
opinions regarding the possible causal relationship between the 
Veteran's back disability and sciatica, and his period of 
military service.

In light of the foregoing, a clarifying medical nexus opinion 
must be obtained which addresses the nature of the Veteran's 
disabilities and whether such disabilities are related to his 
military service.  See Charles v. Principi, 16 Vet. App. 370 
(2002); McLendon v.  Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to an 
appropriate VA examiner for a medical nexus 
opinion.  The claims folder must be made 
available to the examiner and the examiner 
should indicate in the examination report 
that the claims folder was reviewed.  

The examiner must provide an opinion as to 
whether it is at least as likely as not (i.e. 
50 percent or greater probability) that the 
Veteran's lumbar spine disability is causally 
or etiologically related to his period of 
active service to include an injury to his 
back while serving in combat.  

The examiner must additionally provide an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that the Veteran's sciatica is 
causally or etiologically related to his 
period of active service.    

If the examiner finds the Veteran's lumbar 
spine disability to be causally or 
etiologically related to the Veteran's period 
of active service but does not find such a 
relationship between the Veteran's sciatica 
and his active service, then the examiner 
should determine whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that the Veteran's sciatica was 
caused by, or was aggravated by, the 
Veteran's service-connected lumbar spine 
disability.  If service-connected lumbar 
spine disability aggravates (i.e., 
permanently worsens) the sciatica, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation.  See 38 C.F.R. § 3.310(a) 
(2010); Allen v. Brown, 7 Vet. App. 439 
(1995).

If an opinion cannot be provided without 
further examination of the Veteran, such an 
examination must be provided.  The examiner 
should provide a rationale for the opinion 
provided and reconcile any opinion with the 
service treatment records and the lay 
assertions that the Veteran's lumbar spine 
disability and sciatica are related to 
service.

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


